t c summary opinion united_states tax_court joseph c minneman petitioner v commissioner of internal revenue respondent docket no 13558-99s filed date joseph c minneman pro_se michael f o’donnell for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the only taxable_year remaining in issue and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar - - be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioner's federal income taxes and penalties for fraud under sec_6663 for the taxable years and after concessions by respondent the issue for decision is whether petitioner overpaid his income_tax for the resolution of this issue turns on whether petitioner sustained a business loss or a personal_casualty_loss in an amount greater than that conceded by respondent we hold that petitioner did not accordingly we also hold that petitioner did not overpay his income_tax for background some of the facts have been stipulated and they are so found prior to trial respondent conceded the fraud_penalty for each of the years in issue as a consequence respondent also conceded the deficiency in income_tax for each of those years see generally sec_6501 relating to periods of limitations on assessment and collection insofar as petitioner’s overpayment claim for is concerned respondent concedes that petitioner is entitled to a deduction for a casualty_loss for that year of dollar_figure after taking into account the dollar_figure limitation of sec_165 and the percent limitation of sec_165 a however respondent does not concede that petitioner overpaid his income_tax for because allowance of the dollar_figure deduction has no tax effect petitioner having claimed the standard_deduction for that year at the time that the petition was filed petitioner was in the custody of the u s bureau of prisons and was incarcerated in tllinois the state in which he resided immediately prior to his incarceration a petitioner’s education and occupation petitioner graduated from college with a degree in accounting thereafter from to petitioner attended law school after earning his degree petitioner was admitted to the illinois state bar and entered the private practice of law during and the taxable years in issue petitioner was self-employed as an attorney and maintained a law office in peoria illinois petitioner’s practice included litigation b petitioner’s income_tax return petitioner filed form_1040 u s individual_income_tax_return for listing his occupation as lawyer petitioner attached to his return schedule c profit or loss from business and reported thereon income and expenses from his law practice none of the deductions claimed on schedule c included any deduction for the loss of or damage to business property on page of his form_1040 petitioner claimed the standard_deduction nevertheless petitioner attached schedule a itemized_deductions to his return on schedule a petitioner claimed deductions for state_and_local_income_taxes and - - charitable_contributions but in a total amount considerably less than the standard_deduction on the line for casualty and theft losses petitioner wrote -0o- c petitioner’s amended_return for in date petitioner filed form 1040x amended u s individual_income_tax_return for the amended_return on the amended_return petitioner claimed a refund of dollar_figure based on an alleged casualty or theft_loss of personal-use property in the amount of dollar_figure before application of sec_165 or a and an alleged casualty or theft_loss of business--use property in the amount of dollar_figure by way of explanation petitioner included the following statement on his amended_return taxpayer suffered uninsured theft and water damage casualty losses on personal_property and business personal_property that taxpayer was holding in storage due to lack of residential space and office space apparently landlord his agents or previous tenants used a key to obtain entry and remove items and either landlord his agents or tenants from the building the storage area was attached to used the roof for purposes not intended causing the roof to leak which caused heavy damage to taxpayer’s property stored in such building and landlord’s insurer would not pay for the losses to support his claim petitioner attached form_4684 casualties and thefts to his amended_return form_4684 reveals that petitioner computed the claimed losses in the following manner section a personal_use_property date of purchase property a clothes washer property b lawnmower property c books notes and awards property d llawnseeder properties a b c _d_ cost or other basis dollar_figure dollar_figure dollar_figure dollar_figure insurance or other reimbursement -o- -q- -q- -q- fmv before casualty theft fmv after casualty theft -o- -q- --0- casualty or theft_loss big_number total dollar_figure but reported by petitioner as dollar_figure section b business use property date of purchase property a law library property b office furniture property c office equipment property d professional research’ 1974-present properties a b c d cost or other basis dollar_figure dollar_figure dollar_figure dollar_figure insurance or other reimbursement -0- -0- -0- -0- fmv before casualty theft big_number big_number big_number big_number fmv after casualty theft big_number -o- casualty or theft_loss big_number big_number big_number big_number total dollar_figure but reported by petitioner as dollar_figure a discrepancy unexplained in the record 'the category of books notes represents petitioner’s classroom notes and law books case books horn books and gilbert’s outlines from law school which he attended from to the category of awards represent plaques and trophies and things like that that petitioner received in the mid-1960s in recognition of his service as a local school board member the category of professional research represents client files and includes petitioner's work product respondent’s disposition of petitioner’s claim_for_refund is discussed infra in subdivision e of our findings_of_fact d petitioner’s indictment and conviction in date petitioner was indicted under u s c sec -- - for conspiracy to defraud the united_states by impeding the collection of income_tax by the internal_revenue_service irs in date following a jury trial petitioner was found guilty and judgment was entered by the u s district_court for the central district of illinois petitioner was sentenced to months’ imprisonment and years of supervised release and ordered to pay dollar_figure in restitution to the irs petitioner appealed his conviction but it was affirmed by the court_of_appeals 143_f3d_274 cir petitioner’s subseguent motion to vacate his sentence pursuant to u s c sec was denied by the district_court in date and the court_of_appeals declined to issue a certificate of appealability appeals filed by petitioner from other adverse orders of the district_court were equally unsuccessful on appeal united_states v minneman aftr 2d cir br the notice_of_deficiency in date after the completion of an examination that had commenced several years earlier respondent issued a notice_of_deficiency to petitioner in the notice respondent determined deficiencies in petitioner’s federal income taxes for at the time of trial date petitioner had been disbarred from the practice of law whether petitioner was disbarred because of his felony conviction for conspiracy or for some other reason s is not disclosed in the record - and as well as fraud penalties under sec_6663 for those same years in the notice_of_deficiency respondent also allowed in part and disallowed in part petitioner’s claim_for_refund for made pursuant to petitioner’s amended_return for that year thus respondent allowed petitioner a deduction for a casualty_loss for in the amount of dollar_figure after taking into account the dollar_figure limitation of sec_165 and the 10-percent limitation of sec_165 a in computing the deficiency for respondent did not take this deduction into account because the deduction together with petitioner’s other itemized_deductions was less than the standard_deduction to which petitioner was otherwise entitled see sec_63 ff petitioner’s testimony at trial at trial petitioner testified that he was divorced in that after his divorce he relocated to another residence and another law office that he rented a private garage in order to store excess belongings and that he subsequently discovered that some of his belongings namely a washing machine a lawnmower and a lawnseeder had been removed from the garage and that his remaining belongings namely books notes and awards law library office furniture and equipment and professional research had sustained water damage in addition petitioner testified that he filed a police report that he commenced an --- - action against the owner of the garage but recovered nothing and that no part of his loss was covered by insurance or was otherwise reimbursable discussion we begin with two fundamental principles that serve to guide the decisional process first deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 503_us_79 308_us_488 292_us_435 290_us_111 cf sec_7491 applicable generally to court proceedings arising in connection with examinations commencing after date second the fact that a taxpayer reports a deduction on the taxpayer’s income_tax return is not sufficient to substantiate the deduction claimed on the return 71_tc_633 62_tc_834 a tax_return is merely a statement of the taxpayer’s claim the return is not presumed to be correct wilkinson v commissioner supra pincite roberts v commissioner supra pincite see also 28_tc_1034 a taxpayer's income_tax return is a self-serving declaration that may not be accepted as proof for - the deduction or exclusion claimed by the taxpayer 7_tc_245 a taxpayer’s return is not self- proving as to the truth of its contents affd 175_f2d_500 2d cir we turn now to the substantive law that controls our disposition of the disputed issue as a general_rule sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise however in the case of an individual sec_165 limits the deduction to losses_incurred ina trade_or_business losses_incurred in any transaction entered into for profit even though not connected with a trade_or_business and losses of property not connected with a trade_or_business or with a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft the amount of a casualty_loss is generally the lesser_of the taxpayer’s adjusted_basis in the property or the diminution in the fair_market_value of the property caused by the casualty sec_1_165-7 income_tax regs see 305_us_468 70_tc_391 the amount of a theft_loss is determined similarly except that the fair_market_value of the property immediately after the theft is considered to be zero sec_1_165-8 income_tax regs in the case of a loss described in sec_165 the loss is allowed only to the extent that the amount of the loss arising from each casualty or from each theft exceeds dollar_figure and then only to the extent that the aggregate amount of such losses exceeds percent of the taxpayer’s adjusted_gross_income sec_165 a in determining the amount of loss deductible under sec_165 the taxpayer’s adjusted_basis in the property is the amount of the adjusted_basis prescribed in sec_1_1011-1 income_tax regs for determining the loss from the sale_or_other_disposition of the property involved sec_1_165-7 income_tax regs see sec_1_165-1 income_tax regs under sec_1_1011-1 income_tax regs adjusted_basis is the cost or other basis_of_property under sec_1012 adjusted to reflect allowable deductions for depreciation under sec_1016 also in determining the amount of loss deductible under sec_165 fair_market_value means the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs sec_20_2031-1 estate_tax regs see gay v commissioner tcmemo_1980_19 black v commissioner tcmemo_1977_337 the fair_market_value of the property immediately before the casualty and the fair_market_value of the property immediately after the casualty must generally be ascertained by competent appraisal sec_1 a income_tax regs at trial petitioner boasted that i’ve kept very detailed records nevertheless petitioner a former practicing attorney with litigation experience and a degree in accounting failed to introduce one shred of documentary_evidence regarding his adjusted_basis in any of the items of property involved similarly petitioner failed to introduce one shred of documentary_evidence regarding the fair_market_value of any of those items it is well established that if a taxpayer fails to prove the taxpayer’s adjusted_basis in the property involved no casualty_loss is allowable 79_tc_714 affd 731_f2d_1417 cir 46_tc_751 affd 387_f2d_420 cir see sec_1_6001-1 income_tax regs requiring taxpayers to maintain records sufficient to permit verification of losses on brief petitioner asks that we apply the approach used in 39_f2d_540 2d cir and approximate the amount of his alleged losses although we have occasionally followed that approach in other cases when it has been appropriate to do so eg daniel v commissioner t c -- memo this is not such a case we have consistently held that we will not apply the cohan approach unless the taxpayer presents evidence sufficient to provide some rational basis on which an estimate may be made see 85_tc_731 without such evidence any allowance would amount to unguided largesse see 245_f2d_559 5th cir see also millsap v commissioner supra ’ in the present case petitioner offered no evidence whatsoever that would provide a rational basis on which an estimate might be made in this regard we note that petitioner offered nothing other than his own testimony however petitioner’s testimony was invariably conclusory frequently improbable and occasionally fantastical see 456_f2d_145 6th cir the tax_court is not reguired to accept a taxpayer’s testimony if it is improbable unreasonable or questionable affg t c memo the following passage from 46_tc_751 affd 387_f2d_420 cir is particularly apt there have been cases where a failure of proof on the issue of basis has been overlooked to permit the allowance of a small casualty_loss deduction where it could reasonably be inferred from other facts of record that the allowed amount did not exceed basis but this is not such a case we do not feel that application of the cohan_rule is appropriate here on the question of basis fn ref omitted - - 450_f2d_1239 5th cir same affg tcmemo_1970_89 99_tc_202 the court is not required to accept petitioner’s self-serving testimony 87_tc_74 we are not required to accept the self-serving testimony of petitioner as gospel thus by way of example we regard as a flight of fancy petitioner’s assertion that his personal notes and books from law school which he attended from to together with some plaques and trophies and things like that from his days as a member of a local school board in the mid-1960s had an adjusted_basis of dollar_figure and a fair_market_value of dollar_figure in the following colloquy between the court and petitioner is particularly revealing the court so a law student going to law school let’s say in or -- do you think they would be willing to pay dollar_figure for these 20-year-old books in lieu of buying current books at the law school petitioner well now i don’t want to be facetious your honor i do know -- the court you’re having trouble keeping a straight face so i think you’ve kind of given us an answer petitioner no i’m not laughing about that i was thinking of something that occurred when i was going to law school it was when we freshmen came in there was always a sophomore or senior who was always willing to sell us a book that we -- wasn’t being used continued -- in addition the record does not demonstrate that any water damage that petitioner’s personal-use property might have sustained was caused by a casualty within the meaning of sec_165 thus on cross-examination petitioner conceded that his property was not damaged by flood rather petitioner asserted that the rented garage was not in proper repair and that the roof leaked however the law is clear that progressive deterioration of property through a steadily operating cause does not give rise to a casualty_loss see 353_f2d_379 cir see also 120_f2d_253 2d cir 76_tc_593 affd 680_f2d_91 cir continued you know the court that was maybe one year or two years out of date petitioner but they was sic trying to you know pull a you know a fast one on incoming freshmen which is neither here nor there i’m sure equally revealing is petitioner’s assertion that his year-old tax code had value because the tax code hadn’t been amended until -- what -- it was not out of date yet this testimony blithely ignores such major tax acts as the employee_retirement_income_security_act_of_1974 publaw_93_406 88_stat_829 the tax reform act of publaw_94_455 90_stat_1520 the revenue act of publaw_95_600 92_stat_2763 the economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_172 the tax equity and fiscal responsibility act of publaw_97_248 96_stat_324 the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 and the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 -- - whiting v commissioner tcmemo_1975_38 moreover we do not comprehend how petitioner could have had an adjusted_basis of dollar_figure in professional research any costs that petitioner had incurred in producing such research would have been expensed on a schedule c and or billed to his clients finally we are not convinced that any of petitioner’s property was either stolen or damaged by water see 58_tc_560 distilling truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life kropp v commissioner tcmemo_2000_148 as a trier of fact it is our duty to listen to the testimony observe the demeanor of the witnesses weigh the evidence and determine what we believe significantly petitioner failed to introduce a copy of the police report that he allegedly filed likewise petitioner failed to introduce a copy of the civil complaint that he allegedly filed against the owner of the garage documents such as these should have been readily obtainable indeed petitioner implied that they were in his possession petitioner’s failure to introduce them justifies a negative inference see 91_tc_874 47_tc_92 affd 392_f2d_409 cir 6_tc_1158 affd 162_f2d_513 cir in view of the foregoing we hold that petitioner is not entitled to a loss deduction under sec_165 in any amount greater than that conceded by respondent reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issue as well as respondent’s concessions decision will be entered for respondent as to the overpayment in income_tax for and for petitioner as to the deficiencies in income taxes and penalties under sec_6663
